In re Boutte, Daryl; — -Plaintiff; Applying for Supervisory and/or Remedial *348Writs, Parish of Jefferson, 24th Judicial District Court Div. G, No. 82-1408; to the Court of Appeal, Fifth Circuit, No. 99-KH-1107
Writ granted in part; otherwise denied. The district court is ordered to provide relator with an estimate of the cost of reproducing the jury instruction relator has requested and to which relator is entitled. La. Const, art. XII, section 3; R.S. 44:31; State ex rel. Level v. State, 99-2266 (La.12/17/99), 751 So.2d 869; State ex rel. Gray v. State, 97-0447 (La.9/5/97), 699 So.2d 74.
KIMBALL, J., not on panel.